Citation Nr: 1543857	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the determination that the character of the appellant's discharge is a bar to VA benefits.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to January 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.



FINDINGS OF FACT

1.  The appellant accepted an undesirable discharge to avoid trial by general court-martial.

2.  In a December 1978 administrative decision, the RO determined that the character of the appellant's service from May 1967 to January 1973 was a bar to the receipt of VA benefits, and the Veteran did not perfect an appeal thereafter.

3.  Evidence received since the December 1978 administrative decision does not relate to an unsubstantiated fact regarding the issue of whether the character of the appellant's discharge is a bar to VA benefits and does not raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSION OF LAW

Evidence submitted to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The record does not indicate that the RO provided the appellant with notice of what was needed to reopen a previously-denied claim.  However, defective notice is not prejudicial if: (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009).  A review of the record reveals that in the December 1978 administrative decision, the RO informed the appellant that his request for an undesirable discharge in lieu of a trial by court-martial for his prolonged period of absence without official leave (AWOL) was a bar VA benefits.  Additionally, the RO informed him that there was no evidence of psychosis or insanity during service, no compelling reasons for his period of AWOL, and his special upgraded discharge under the Department of Defense Special Discharge Review Program (SDRP) did not entitle him to VA benefits because he did not receive a favorable second review by the Military Discharge Review Board.  In his July 2011 claim, the appellant specifically requested to reopen the issue of eligibility for VA benefits and stated that he enclosed new and material evidence in support of his claim.  Moreover, the February 2014 statement of the case contained all relevant regulations pertaining to exceptions to bars to VA benefits based on the character of one's discharge.  Accordingly, the Board finds that the appellant had actual knowledge of the information needed to reopen his claim.  See Sanders, 487 F.3d at 889.  As the appellant has not alleged prejudice with respect to notice, the Board finds no prejudice to the appellant in proceeding with the adjudication of his claim to reopen the issue of whether the character of his discharge is a bar to VA benefits.

The duty to assist the appellant has also been satisfied, as the RO obtained the appellant's service personnel and service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(iii). Because new and material evidence has not been submitted to reopen the appellant's claim, a VA examination or opinion is not required.  

The record shows that in December 1972, the appellant was charged with being AWOL for a total of 903 days.  In January 1973, he requested a discharge for the good of the service in lieu of a court-martial for offenses punishable by a bad conduct discharge or dishonorable discharge.  In the written request for discharge, which was signed by the appellant, he acknowledged that he was advised of the consequences of an undesirable discharge and afforded the opportunity to consult with counsel.  Effective June 1977, the appellant's discharge was upgraded to honorable by the SDRP.  In June 1978, the Army Discharge Review Board declined to affirm the SDRP's award of an honorable discharge.  

For purposes of entitlement to VA benefits, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.12(a) (if a former service member did not die in service, "pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable").  The acceptance of an undesirable discharge to escape trial by general court-martial is considered a discharge under dishonorable conditions for purposes of entitlement to VA benefits.  38 C.F.R. § 3.12(d)(1).

The record shows that the appellant requested a discharge for the good of the service in lieu of a court-martial for offenses punishable by a bad conduct discharge or dishonorable discharge.  See 10 U.S.C.A. § 818 (West 2014) (describing the jurisdiction of general courts-martial).  Thus, the record shows that the appellant accepted an undesirable discharge to escape trial by general court-martial and therefore, he is considered to have been discharged under dishonorable conditions for purposes of entitlement to VA benefits.  

VA regulations provide two exceptions to the bar to benefits imposed by C.F.R. § 3.12(d)(1).  First, a dishonorable discharge under subsection (d)(1) is not a bar to VA benefits if the claimant was insane at the time of committing the offense causing such discharge.  38 C.F.R. § 3.12(b).  Second, a dishonorable discharge under subsection (d)(1) is not a bar to VA benefits if an honorable or general discharge is issued through a board for correction of records established under 10 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  38 C.F.R. § 3.12(e)-(g).  

In July 1977, the appellant submitted a claim of entitlement to VA loan guaranty benefits.  In a December 1978 administrative decision, the RO determined that the character of the appellant's discharge was a bar to VA benefits.  The appellant was provided notice of the administrative decision and notice of his appellate rights, but he did not perfect an appeal.  See 38 C.F.R. § 3.156(b).  Consequently, the December 1978 administrative decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2011, the appellant submitted a claim to reopen the issue of whether the character of his discharge was a bar to VA benefits along with a claim of entitlement to service connection for a psychiatric disorder.  In a December 2011 administrative decision, the RO denied the appellant's claim.  The Board must determine that new and material evidence has been presented before addressing the merits of the appellant's claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (noting that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the December 1978 administrative decision, the record consisted of the Veteran's service personnel records, a July 1977 SDRP determination in which the appellant's discharge was upgraded to honorable, and a June 1978 determination of the Army Discharge Review Board declining to confirm the SDRP's award of an honorable discharge.  

Since the December 1978 administrative decision, the evidence of record includes service treatment records, written statements from the appellant and his sister, and a  June 2011 private psychological report.

In a July 2011 written statement submitted in support of his service connection claim for a psychiatric disability, the appellant indicated that he dropped out of school in eleventh grade to join the Army without informing his parents, which greatly upset his mother.  He stated that while serving in combat in Vietnam, his nerves became so bad that he sought emergency medical treatment.  The appellant indicated that upon returning home from Vietnam, his nerves were "shot."  He stated that after arriving in Vietnam for the second time, he was sent home because his father was in bad health.  The appellant stated that he did not return to Vietnam as ordered because his mother was very upset and asked the appellant to help her care for his father.  He indicated that when he turned himself in 903 days later, he accepted an undesirable discharge in order to avoid a trial by court-martial.

In a June 2011 written statement, the appellant's sister indicated that the appellant was 18 years old and immature when he dropped out of school to join the military.  She stated that the appellant was permitted to return home from his second tour of Vietnam when their father became very sick with a heart condition.  The appellant's sister indicated that their "mother was so hysterical and very sad because of [their] father's heart condition that she asked [the appellant] to stay at home to help care for [their] father."  She further indicated that the appellant agreed to stay home, found a job, and took care of their mother.  

A June 2011 private psychological evaluation indicates that the appellant had a current diagnosis of posttraumatic stress disorder (PTSD) related to his combat experiences in Vietnam.  

An August 1967 service treatment record indicates that the appellant was admitted to the emergency room for neuropsychiatric observation due to bizarre behavior.  The record shows that the appellant stated that he could not take training any longer and that he wanted to go home.  The treatment provider noted that he had been AWOL in the past.  A mental status examination indicated that the appellant was slightly anxious, alert, cooperative, and oriented in all spheres.  There was no evidence of hallucinations, delusions, or psychomotor retardation.  His affect and associations were normal.  It was noted that the appellant had a long history of a character and behavioral disorder of the immature type and chronic emotional instability.  The treatment provider indicated that the appellant was moderately impaired for military duty, but he was not mentally ill and was cleared psychiatrically for action deemed appropriate by command, including administrative separation.  

The Board finds that the evidence is new, as it has not previously been submitted to VA for consideration.  With respect to whether this evidence is material, the Board notes that the previous denial was based on a finding that the character of the appellant's discharge was a bar to VA benefits.  The appellant has not asserted, nor has he submitted any evidence to suggest, that he did not accept an undesirable discharge to escape trial by general court-martial.  See 38 C.F.R. § 3.12(d)(1).  To the contrary, in his July 2011 written statement, the appellant acknowledged that he "accepted the undesirable discharge instead of trial by court martial."  As previously noted, the only exceptions to the bar to VA benefits imposed by subsection (d)(1) are insanity and an honorable or general discharge issued through a board of correction of records established under 10 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  Thus, in order to be material, any new evidence must relate to one of these exceptions.

The appellant has not alleged insanity at the time of the offense leading to his discharge.  In his July 2011 written statement, the appellant stated that he "did not go back [to Vietnam] because [his] mother was so upset and wanted [him] to help her take care of [his] father."  Likewise, the Veteran's sister indicated that that the Veteran did not return to Vietnam at the request of their mother.  Although he submitted an August 1967 psychiatric service treatment record in support of his service connection claim for a psychiatric disorder, the record explicitly states that the appellant was "not mentally ill and [was] cleared psychiatrically for action deemed appropriate by command including administrative separation."  Additionally, the June 2011 private psychiatric evaluation does not contain an opinion that the appellant was insane at any time prior to, during, or after his 903 days of AWOL.  Moreover, the new evidence does not contain an honorable or general discharge issued through a board for correction of records established under 10 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  Based on the foregoing, the Board finds that the new evidence does not raise a reasonable possibility of substantiating an exception to the bar to VA benefits imposed by a dishonorable discharge under 38 C.F.R. § 3.12(d)(1).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the evidence is not material, and the issue of whether the character of the appellant's discharge is a bar to VA benefits is not reopened.  

Although the appellant has not specifically raised the argument, in his July 2011 written statement, he appears to assert that there are compelling circumstances to justify his 903 days of AWOL.  See 38 U.S.C.A. § 5303(a); see also 38 C.F.R. § 3.12(c)(6) (The bar to VA benefit entitlement for a person discharged under other than honorable conditions as a result of at least 180 days of AWOL does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence).  However, compelling circumstances are only an exception to the bar to VA benefits imposed under  38 C.F.R. § 3.12(c)(6), relating to a discharge under other than honorable conditions for a period of at least 180 days of AWOL.  In this case, the appellant was not merely discharged under other than honorable conditions for a period of at least 180 days of AWOL.  The record shows, and the appellant acknowledges, that he accepted an undesirable discharge to escape trial by general court-martial.  Thus, the appellant's discharge is considered to have been under dishonorable conditions pursuant 38 C.F.R. § 3.12(d)(1).  In other words, the appellant's character of discharge is not a bar to VA benefits merely because he was AWOL for at least 180 days, as described in subsection (c)(6), but also because he accepted an undesirable discharge to escape trial by general court-martial under subsection (d)(1).  Therefore, even if the Board accepted the appellant's arguments regarding compelling circumstances for his prolonged period of AWOL, his discharge still would be dishonorable pursuant to 38 C.F.R. § 3.12(d)(1), and he would not meet the definition of "veteran" for purposes of entitlement to VA benefits.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  Accordingly, in this case, any new evidence pertaining to compelling circumstances to j a prolonged period of AWOL is not material to the issue of whether the appellant's character of discharge is a bar to VA benefits.



ORDER

 New and material evidence not having been submitted, the claim to reopen the determination that the character of the appellant's discharge is a bar to VA benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


